Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	Applicants state: “The claimed laminate for preparing a wavelength converting member has a high light transmittance, a high refractive index, and a good shape upon the calcination, and, thus, it can be advantageously used for LEDs.”
2.	The Examiner respectfully submits that Park, likewise, discloses numerous optical property improvements by using the claimed composition. Therefore, the claimed composition’s improvement of optical properties is known within the art.
3.	Applicants state: “That is, Ohta’s glass composition is close to comparative glass compositions of Park. Accordingly, those skilled in the art who read Park and Ohta together would never be motivated to modify the Park’s glass compositions with the elements of Ohta’s glass composition. Furthermore, such alleged modified composition would close to or result in comparative compositions of Park, those skilled in the art would not have a reasonable expectation of success.”
4.	The Examiner respectfully submits that Ohta makes it obvious why CaO and other alkaline earth metal oxides can be used from the standpoint of providing stability in the glass in a concentration of at least 15 mol% (paragraph 0032), while K2O and Na2O can be used to lower Tg and can be added in an amount of up to 10 mol% (paragraph 0033), and finally SnO can be used for the purpose of lowering softening point. This is what was used and combined in the Rejection. The fact that Ohta does not use P2O5 does not demerit it’s motivating disclosure regarding the use of these alkaline earth metal oxides and SnO for these specifically defined purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 6, 2022